Case 1:99-cr-00062-SEB-TAB Document 78 Filed 06/08/20 Page 1 of 4 PageID #: 262




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:99-cr-00062-SEB-TAB
                                                     )
KENNETH WILSON,                                      ) -01
                                                     )
                             Defendant.              )
                                                     )
                                                     )
KENNETH WILSON,                                      )
                                                     )
                             Interested Party.       )

                  Order Denying Motion for Transfer to Home Confinement

       Defendant Kenneth Wilson has filed a motion asking the Court to make a recommendation

to the Bureau of Prisons ("BOP") for Mr. Wilson to be released to home confinement. Dkt. 77.

       In January 2000, the Court sentenced Mr. Wilson to 336 months' imprisonment after he

was convicted of using a firearm during and in relation to committing a crime of violence—armed

bank robbery—in violation of 18 U.S.C. § 924(c). He is currently incarcerated at Oakdale I Federal

Correctional Institution ("Oakdale"). The BOP website states that Mr. Wilson is 40 years old and

is expected to be released on October 23, 2024. In his motion, he asks to be released to home

confinement because of the COVID-19 pandemic.

       Federal courts are limited in their ability to alter criminal sentences. Under 18 U.S.C.

§ 3582(c), a court "may not modify a term of imprisonment once it has been imposed" except in

the circumstances set forth in that section. Mr. Wilson does not contend that a sentencing guideline

warrants a reduction, as required for relief under 18 U.S.C. § 3582(c)(2). And he is not eligible for

relief under § 3582(c)(1)(A)(ii), which requires, among other things, that a defendant be at least
Case 1:99-cr-00062-SEB-TAB Document 78 Filed 06/08/20 Page 2 of 4 PageID #: 263




70 years of age, that he has served at least 30 years in prison on a mandatory life sentence, and that

the BOP has determined that he is not a danger to the safety of any other person or the community.

       To the extent that Mr. Wilson seeks a sentence reduction for "extraordinary and compelling

reasons" under § 3582(c)(1)(A)(i), the motion must still be denied but without prejudice. Under

that section, a defendant may only file a motion for sentence reduction with a district court after

the defendant has "fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden of the defendant's facility, whichever is earlier." 18 U.S.C. §

3582(c)(1)(A). This district court cannot entertain a motion under § 3582(c)(1)(A)(i) unless a

defendant has exhausted his administrative remedies—even in the face of the COVID-19

pandemic. Although Mr. Wilson states that he has exhausted his administrative remedies, dkt. 77

at p. 4, the exhibits submitted with his motion show that his request was delivered to Oakdale on

May 29, 2020, see dkt. 77-1 at p. 9, the same day Mr. Wilson signed his current motion, dkt. 77 at

p. 7. It is therefore unclear what action prison officials at Oakdale have taken on Mr. Wilson's

request, if any, and thirty days have not lapsed since Mr. Wilson submitted his request. In addition,

the existence of COVID-19, on its own, is not an extraordinary and compelling reason for

immediate release.

       Thus, the only portion of § 3582 potentially applicable here is § 3582(c)(1)(B), which

provides that a court "may modify an imposed term of imprisonment to the extent otherwise

expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure." Mr.

Wilson may be understood to base his request on the Coronavirus Aid, Relief, and Economic

Security Act ("CARES Act"), Pub. L. No. 116-136, 134 Stat. 281 (2020). But the CARES Act is
Case 1:99-cr-00062-SEB-TAB Document 78 Filed 06/08/20 Page 3 of 4 PageID #: 264




not a statute that "expressly permits" a court to modify an already-imposed sentence. Instead, the

CARES Act provides:

       During the covered emergency period, if the Attorney General finds that emergency
       conditions will materially affect the functioning of the [BOP], the Director of the
       [BOP] may lengthen the maximum amount of time for which the Director is
       authorized to place a prisoner in home confinement under the first sentence of [18
       U.S.C. § 3624(c)(2)], as the Director deems appropriate.

134 Stat. at 516 (CARES Act § 12003(b)(2)). That is, the CARES Act expands the powers of the

Attorney General and the Director of the Bureau of Prisons, but not the courts. Accordingly, this

Court lacks the authority to modify Mr. Wilson's sentence, and his request for a transfer to home

confinement, dkt. [77], must be denied.

       To the extent Mr. Wilson is asking this Court to recommend that the warden at Oakdale

grant his request for home confinement, that request is also denied at this time. Mr. Wilson was

convicted of using a firearm during and in furtherance of a crime of violence. Although Mr. Wilson

has served a significant portion of his sentence and has high blood pressure, he admits that it has

been only "approximately 24 months" since his last disciplinary infraction. Dkt. 77 at p. 6. Under

these circumstances, the Court shall leave any decision concerning home confinement to the

discretion of the warden.

       IT IS SO ORDERED.

       Date:
               6/8/2020                             _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana
Case 1:99-cr-00062-SEB-TAB Document 78 Filed 06/08/20 Page 4 of 4 PageID #: 265




Distribution:

Kenneth Wilson, #28588-018
FCI Oakdale I
Federal Correctional Institution
P.O. Box 5000
Oakdale, LA 71463

All electronically registered counsel
